— Order of the Supreme Court, New York County (Myriam J. Altman, J.), entered March 13, 1989, awarding the *360plaintiff $300 temporary maintenance per week, $100 weekly child support, and $4,000 interim counsel fees, is unanimously affirmed, with costs.
Appeal from the order of the Supreme Court, New York County (Myriam J. Altman, J.), entered on or about April 4, 1989, denying defendant’s motion for reargument, is dismissed as nonappealable, without costs.
The parties were married in a church ceremony on March 7, 1987, although no marriage license was ever obtained. They have one child, aged three. The defendant’s gross income during the years 1985 through 1988 ranged between approximately $150,000 and $300,000 annually, while plaintiff’s income varied between $15,000 and $28,000. We have examined the record, including defendant’s claims of current debts and expenses, and find that, under the circumstances herein, the court’s award of $300 per week maintenance, $100 per week child support, and $4,000 interim counsel fees is reasonable. Temporary awards of maintenance and child support are often based, as in the instant case, on conflicting affidavits and documentary evidence. A prompt trial, where a more accurate appraisal of the financial status of the parties and other relevant circumstances may be obtained, is the most effective method of resolving any claimed inequities concerning pendente lite awards (Sayer v Sayer, 130 AD2d 407; Tillinger v Tillinger, 141 AD2d 535; Cooper v Cooper, 121 AD2d 181). Concur — Ross, J. P., Asch, Milonas, Rosenberger and Ellerin, JJ.